The case does not show that the agreement was intended by the parties to be limited to the original action, and evidence of the agreement is competent in this action of review upon the question of the amount in controversy. Page v. Brewster, 58 N.H. 126.
The defendant's right of review was a right to bring a new action to recover what he alleges has been wrongfully taken from him by the judgment in the original suit. Page v. Brewster, and cases cited. The amount in controversy, therefore, cannot exceed the amount of that judgment, which being less than $100, the action may be referred without the consent of the parties.
Case discharged.
BINGHAM J., did not sit: the others concurred.